Citation Nr: 1022117	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  07-04 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative 
osteoarthritis of the left acetabulum, claimed as a left hip 
disability, to include as secondary to service-connected 
residuals, left ankle injury.  

2.  Entitlement to service connection for degenerative 
osteoarthritis of the left knee, claimed as a left knee 
disability, to include as secondary to service-connected 
residuals, left ankle injury.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals, left ankle injury. 

4.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to 
December 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
left knee and left hip disabilities, both to include as 
secondary to service-connected residuals, left ankle injury.  
The RO also denied the Veteran's claim of entitlement to a 
disability rating in excess of 10 percent for residuals, left 
ankle injury.

The issue of entitlement to a TDIU, addressed in the REMAND 
portion of the decision below, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Degenerative osteoarthritis of the left acetabulum is 
aggravated by service-connected residuals, left ankle injury.

2.  Degenerative osteoarthritis of the left knee is 
aggravated by service-connected residuals, left ankle injury.

3.  During the appellate period, the Veteran's residuals, 
left ankle injury, were manifested by no more than moderate 
limitation of motion of the ankle.



CONCLUSIONS OF LAW

1.  Degenerative osteoarthritis of the left acetabulum is 
proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006), 
(2009).

2.  Degenerative osteoarthritis of the left knee is 
proximately due to a service-connected disability.  38 
U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2006), 
(2009).

3.  The criteria for a disability rating in excess of 10 
percent for residuals, left ankle injury, have not been met 
at any time during the appellate period.  38 U.S.C.A.      §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b) (1), 4.40, 
4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5271, 5284 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, as to the issues of 
service connection only, the Board finds that a discussion as 
to whether VA's duties to notify and assist the Veteran have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary and that 
deciding the appeal related to such issues at this time is 
not prejudicial to the Veteran.

As to the Veteran's claim of entitlement to a disability 
rating in excess of 10 percent for residuals, left ankle 
injury, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations impose 
obligations on VA to provide claimants with notice and 
assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A.   § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.

Regarding the evidence and information necessary to 
substantiate the Veteran's claim of entitlement to an 
increased rating, the Board notes that section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  In this regard, a 
November 2005 letter, sent prior to the initial unfavorable 
AOJ decision issued in March 2006, and subsequent December 
2006 and November 2008 letters advised the Veteran of the 
evidence and information necessary to substantiate his 
increased rating claim as well as his and VA's respective 
responsibilities in obtaining such evidence and information.  
The December 2006 letter also informed him of the evidence 
and information necessary to establish an effective date in 
accordance with Dingess/Hartman, supra.

While the December 2006 and November 2008 letters were issued 
after the initial March 2006 rating decision, the United 
States Court of Appeals for the Federal Circuit has held that 
VA could cure such a timing problem by readjudicating the 
Veteran's claim following a compliant VCAA notification 
letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. 
Cir. 2006).  The Court clarified that the issuance of a 
statement of the case could constitute a readjudication of 
the Veteran's claim.  See Prickett v. Nicholson, 20 Vet. App. 
370 (2006).  In the instant case, after the December 2006 and 
November 2008 letters were issued, the Veteran's claim was 
readjudicated in the December 2008 supplemental statement of 
the case. Therefore, any defect with respect to the timing of 
the VCAA notice has been cured.

Relevant to the duty to assist, VA and private treatment 
records have been obtained and considered.  The Veteran has 
not identified any additional, outstanding records necessary 
to decide his pending appeal.  Additionally, he was provided 
with VA examinations in February 2006 and December 2008 in 
order to adjudicate his pending claim.  The Veteran has not 
asserted, nor is there any evidence of record indicating that 
the VA examinations were inadequate for rating purposes.

Thus, the Board finds that VA has fully satisfied the duty to 
assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the Veteran at every 
stage in this case; at least insofar as any errors committed 
were not harmful to the essential fairness of the proceeding.  
Therefore, the Veteran will not be prejudiced as a result of 
the Board proceeding to the merits of his claim.

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R.    § 3.303(a) 
(2009).  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R.    § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended during the pendency of the Veteran's appeal, 
effective October 10, 2006; however, the new provisions state 
that service connection may not be awarded on the basis of 
aggravation without establishing a pre-aggravation baseline 
level of disability and comparing it to the current level of 
disability.  38 C.F.R. § 3.310(b) (2009). Although the stated 
intent of the change was merely to implement the requirements 
of Allen, supra, the Board finds that the new provisions 
amount to a substantive change to the manner in which 38 
C.F.R. § 3.310 has been applied by VA in Allen-type cases 
since 1995.  Consequently, the Board will apply the older 
version of 38 C.F.R. § 3.310, which is more favorable to the 
Veteran as it does not require the establishment of a 
baseline level of disability before an award of service 
connection may granted.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R.     
§ 3.102 (2009); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).

The Veteran asserts entitlement to service connection for his 
left hip and left knee disabilities on the basis that such 
are caused or aggravated by his service-connected residuals, 
left ankle injury.

The evidence of record reflects a current diagnosis of left 
hip and left knee disabilities.  On VA examination in 
December 2008, the Veteran's left hip disability was 
diagnosed as degenerative osteoarthritis of the left 
acetabulum, and his left knee disability was diagnosed as 
degenerative osteoarthritis of the left knee.  The record 
also shows that the Veteran is service-connected for 
residuals, left ankle injury.

Therefore, the remaining issues are whether the Veteran's 
left hip and left knee disabilities are secondary to, i.e., 
were caused or aggravated by, his service-connected 
residuals, left ankle injury.

In this regard, the Board notes that on VA examination in 
February 2006, subsequent to review of the claims file and 
physical examination of the Veteran, the examiner reported 
that he was unable to render an opinion as to whether the 
Veteran's left knee disability was secondary to his left 
ankle injury.  At that time, evidence of a left hip 
disability was not of record and the examiner was not asked 
to provide an opinion about such.

On VA examination in December 2008, the examiner, subsequent 
to review of the claims file and physical examination of the 
Veteran, opined that the Veteran's left hip and left knee 
disabilities were less likely as not related to his 
residuals, left ankle injury.  The examiner reasoned that 
there was no evidence of sequential reasonable progression of 
the conditions between discharge from service in 1960 until 
recently, and that the lapse of time was too prolonged to be 
related.  

On private examination in February 2009, subsequent to 
physical examination of the Veteran, Dr. P. opined that the 
Veteran's left knee difficulty was in part due to an abnormal 
gait pattern as a result of his 50-year ankle injury and 
instability causing increased stress, strain, and wear to the 
left knee.  Beyond noting mild degenerative changes of the 
pelvis, with tenderness to palpation of the left hip, 
stability, and functional range of motion, the physician did 
comment upon the Veteran's left hip disability.  

In May 2010, a private physician, Dr. G., subsequent to 
review of the claims file, provided an exhaustive recitation 
of the Veteran's injuries, complaints, and treatment related 
to his left ankle, left hip, and left knee.  The physician 
opined that it was at least as likely as not that the 
Veteran's left ankle condition contributed to the development 
of his left hip and left knee disabilities.  The physician 
reasoned that it was conceivable that the Veteran, in 
assuming an abnormal gait with concomitant adaptation of 
posture as a result of his left ankle condition, transferred 
additional and abnormal pressure on the other joints of his 
lower extremity, particularly, his left hip and left knee.  
The physician further reasoned that the record contained 
clinical findings of greater degenerative disease in the left 
hip and left knee than the right hip and right knee.     

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

In this case, the VA examiner, in December 2008, opined that 
the Veteran's left hip and left knee disabilities were less 
likely as not related to his left ankle injury.  The private 
physician, in February 2009, opined that the Veteran's left 
knee disability was, in part, due to his left ankle injury.  
Another private physician, in May 2010, opined that the 
Veteran's left ankle condition contributed to the development 
of his left hip and left knee disabilities.  All opinions 
were rendered by qualified physicians, made subsequent to 
review of the pertinent medical evidence of record, and were 
accompanied by rationale.  The Board finds no basis upon 
which to reduce the probative value of any medical opinion of 
record.  

As the evidence supporting the Veteran's claim is, at the 
very least, as persuasive as that against the claim, the 
Board concludes that the evidence is in relative equipoise. 
Giving the Veteran the benefit of the doubt, as is required 
by law, the Board concludes that service connection for 
degenerative osteoarthritis of the left acetabulum and 
degenerative osteoarthritis of the left knee, each on a 
secondary basis, is warranted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Disability Rating

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervations, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2009).

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups. 38 C.F.R. § 4.14 (2009).  The provisions 
of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2009), however, 
should only be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2009).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010 (2009).  
For traumatic arthritis, DC 5010 directs that the evaluation 
of arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X- 
ray evidence of arthritis involving two or more major joints, 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. § 
4.6 (2009).  It should also be noted that use of terminology 
such as severe by VA examiners and others, although an 
element to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6 (2009).

The Veteran's residuals, left ankle injury, are currently 
rated as 10 percent disabling under DC 5271, which provides 
for a 10 percent rating where there is moderate limitation of 
motion of the ankle, and for a maximum 20 percent evaluation 
for marked limitation of motion of the ankle.  38 C.F.R. § 
4.71a, DC 5271 (2009).

Additional applicable regulatory criteria include DCs 5003 
and DC 5010, contemplating degenerative and traumatic 
arthritis, respectively, as well as DC 5284, contemplating 
other foot injuries.  38 C.F.R. § 4.71a, DCs 5003, 5010, 5284 
(2009).

In considering the applicability of other diagnostic codes, 
the Board finds that DCs 5262 (impairment of the tibia and 
fibula), 5270 (ankylosis of the ankle), 5272 (ankylosis of 
the subastralgar or tarsal joint), 5273 (malunion of the os 
calcis or astralgus), and 5274 (astralgalectomy), are not 
applicable as the medical evidence of record is silent for 
evidence of ankylosis, malunion, nonunion, or 
astralgalectomy.  Accordingly, these DCs may not serve as 
bases for an increased disability rating in this case.

The Board now turns to the medical evidence of record.  

VA treatment records dated in September 2004 reveal that the 
Veteran complained of pain and instability in the 
anterolateral aspect of the left ankle, without locking.  The 
Veteran presented without assistive devices and reported that 
he used Tylenol arthritis for pain relief.  The Veteran 
demonstrated dorsiflexion to 20 degrees, with pain at passive 
plantar inversion and flexion.  The Veteran demonstrated mild 
tenderness to palpation over the anterior talofibular 
ligament, and negative anterior drawer, without valgus or 
varus instability.   

On VA examination in February 2006, the Veteran reported that 
his left ankle sometimes turned under when walking on rough 
terrain.  The Veteran reported pain on walking or standing 
for a long time.  The Veteran demonstrated good heel-toe 
raising and swelling over the lateral aspect.  The Veteran 
was only able to squat 90 degrees and exhibited range of 
motion to include 30 degrees of plantar flexion and 20 
degrees of dorsiflexion.  X-ray examination at that time 
revealed a healing fracture through the medial malleolus in 
good bony alignment.  

In October 2006 the Veteran complained of pain and presented 
using a cane.  The Veteran reported that he used Tylenol #3 
for pain relief.  The Veteran demonstrated an antalgic gait 
on the left, close to normal range of motion, and good 
dorsalis pedis.  X-ray examination revealed some medial and 
anterior degenerative changes.  

On VA examination in December 2008 the Veteran presented 
using a cane for ambulation and demonstrated a limp on the 
left.  The Veteran reported constant left ankle pain, rated 
from 2 to 7 on a 10-point scale.  The Veteran complained of 
weakness, stiffness, and swelling.  The Veteran reported 
flare-ups that occurred 3 or 4 times per week, brought on by 
walking more than 1 block or standing more than 10 minutes.  
He reported that such flare-ups were relieved by heat, rest, 
medication, and rubs.  The Board notes here that the Veteran 
described his flare-ups to include all three joints on VA 
examination at that time, his left ankle, left knee, and left 
hip.  The Veteran reported that he was closing his auto 
mechanic shop for financial reasons and that he was unable to 
work as a mechanic due to the hours he had to stand and walk.  
On physical examination, the Veteran demonstrated 
dorsiflexion to 20 degrees, plantar flexion to 30 degrees 
with pain, diffuse swelling, and good pulses.  The examiner 
noted that there were no varus or valgus angulations of the 
calcaneous, and the Veteran's posterior tibialis couldn't be 
palpated.  The examiner noted that the Veteran seemed to have 
difficulty with coordination in range of motion testing, but 
that no gross malformation or muscle weakness was found.  The 
examiner noted that there was no evidence of additional 
impact on the Veteran's pain, fatigue, incoordination, 
weakness, or endurance with repetitive motion.   

Private treatment records dated in February 2009 indicate 
that the Veteran demonstrated tenderness over the lateral 
ligaments, increased excursion on inversion, mildly positive 
anterior drawer, warm and well-perfused digits, good 
capillary refill, and mild restriction in range of motion.  
X-ray examination at that time revealed lateral side ankle 
instability with positive talar tilt and degenerative 
changes.  

The Board now turns to the applicable diagnostic criteria.  

For VA purposes, normal plantar flexion of the ankle is from 
0 to 45 degrees and normal dorsiflexion of the ankle is from 
0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II (2009).  Here, 
the Veteran's dorsiflexion has been measured at 20 degrees on 
three occasions.  The Veteran's plantar flexion has been 
measured at 30 on two occasions.  While the Veteran has 
demonstrated less than normal plantar flexion, he has 
demonstrated normal dorsiflexion and his range of motion has 
been described on physical examinations as close to normal 
and mildly restricted.  Thus, there is no medical evidence of 
record to support the conclusion that the Veteran 
demonstrates marked loss of range of motion, as is required 
by DC 5271 for an increased disability rating.  Thus, DC 5271 
may not serve as a basis for a disability rating in excess of 
10 percent.  38 C.F.R. § 4.71a, DC 5271.

As the Veteran is already in receipt of a 10 percent rating 
for his left ankle disability under a limitation of motion 
diagnostic code, DC 5271, the criteria listed under DCs 5003 
and DC 5010, contemplating degenerative and traumatic 
arthritis, respectively, cannot serve as bases for disability 
rating in excess of 10 percent.  38 C.F.R. § 4.71a DCs 5003, 
5010.  

Under DC 5284, moderate residuals of other foot injuries 
warrant a 10 percent rating.  A 20 percent rating requires 
moderately severe residuals.  A 30 percent rating requires 
severe residuals.  38 C.F.R. § 4.71a, DC 5284 (2009).  While 
the Veteran demonstrates swelling, tenderness, and pain, as 
discussed above, he demonstrates mildly restricted range of 
motion and no varus and valgus instability.  While the 
Veteran uses a cane for ambulation and demonstrates an 
antalgic gait, no gross malformation or muscle weakness was 
found.  At no time has any treatment provider described the 
Veteran's left ankle injury as moderately severe or severe.  
Thus, the Board concludes that the Veteran's residuals, left 
ankle injury, are no more than moderate in degree, and that 
DC 5284 may not serve as a basis for a disability rating in 
excess of 10 percent.  38 C.F.R. § 4.71a, DC 5284.

Though the Veteran's VA and private treatment records and 
reports of VA examination demonstrate his complaints of pain, 
even flare-ups of pain requiring rest, rubs, medication, and 
heat, there is no medical evidence showing a higher 
limitation of motion as a result.  As discussed above, it is 
significant that the Veteran described his flare-ups to 
include all three joints on VA examination at that time, his 
left ankle, left knee, and left hip.  There is also no 
evidence of additional impact on the Veteran's pain, fatigue, 
incoordination, weakness, or endurance with repetitive motion 
of his left ankle.  Thus, the Board finds that the currently 
assigned 10 percent disability rating for the Veteran's 
residuals, left ankle injury, already contemplates any pain 
on limitation of motion and does not warrant an additional 
rating under DeLuca.   

The Veteran's disability picture is not so unusual or 
exceptional in nature as to warrant referral of his case to 
the Director or Under Secretary for review for consideration 
of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) 
(2009). Here, as discussed above, the rating criteria for the 
residuals, left ankle injury, reasonably describe the 
Veteran's disability level and symptomatology.  Thus, as the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations are adequate, 
and no referral for extraschedular evaluation is required.  
Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

In light of the evidence of unemployability raised by the 
record and the Board's determination in this decision that 
service connection is warranted for the Veteran's left hip 
and left knee disabilities, the issue of entitlement to a 
TDIU is remanded for development and adjudication and no 
further consideration of such is necessary at this time.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).

In sum, the weight of the credible evidence demonstrates that 
the Veteran's residuals, left ankle injury, do not warrant a 
disability rating in excess of 10 percent at any time during 
the appellate period.  As the preponderance of the evidence 
is against the claim for a disability rating in excess of 10 
percent for residuals, left ankle injury, the appeal must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Service connection for degenerative osteoarthritis of the 
left acetabulum, claimed as a left hip disability, to include 
as secondary to service-connected residuals, left ankle 
injury, is granted, subject to the law and regulations 
governing payment of monetary benefits.

Service connection for degenerative osteoarthritis of the 
left knee, claimed as a left knee disability, to include as 
secondary to service-connected residuals, left ankle injury, 
is granted, subject to the law and regulations governing 
payment of monetary benefits.

A disability rating in excess of 10 percent for residuals, 
left ankle injury, is denied.  


REMAND

The Board observes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the United States Court of Appeals for Veterans 
Claims (Court) held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  The 
Court further held that when evidence of unemployability is 
submitted at the same time that the Veteran is appealing the 
initial rating assigned for a disability, the claim for TDIU 
will be considered part and parcel of the claim for benefits 
for the underlying disability.  Id.  In the instant case, the 
record reflects that on VA examination in December 2008 the 
Veteran reported that he was unable to work as a mechanic due 
to his difficulty with standing and walking.  As such, the 
question of entitlement to a TDIU is raised by the record.  

Further, as determined by the Board immediately above, 
service connection is warranted for the Veteran's left hip 
and left knee disabilities.  His left hip and left knee 
disabilities have not yet been assigned disability 
evaluations.  As the Veteran's claim of entitlement to a TDIU 
is intertwined with the evaluation of his newly service-
connected left hip and left knee disabilities, the Board must 
remand the claim for the RO to adjudicate the claim of 
entitlement to a TDIU.

Pursuant to VA's duty to assist, VA must assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R.     § 3.159(c) 
(2009).  Thus, the Board finds that this matter must be 
remanded to afford the Veteran a VA examination, the report 
of which must address the impact of his service-connected 
disabilities on his employability.  See 38 U.S.C.A.             
§ 5103A; see also Colayong v. West, 12 Vet. App. 524, 538-40 
(1999); Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the impact of his 
service-connected disabilities on his 
unemployability.  The examiner must 
evaluate and discuss the effect of all of 
the Veteran's service-connected 
disabilities, both singly and jointly, on 
the Veteran's employability.  The examiner 
should opine as to whether the Veteran's 
service-connected disabilities, without 
consideration of any non-service-connected 
disabilities, render him unable to secure 
or follow a substantially gainful 
occupation.  

The claims file should be made available 
to the examiner for review in conjunction 
with the opinion or examination, and the 
examiner should note such review.  A 
complete rationale should be provided for 
all opinions given.  The opinions should 
be based on examination findings, 
historical records, and medical 
principles.  The examiner should fully 
articulate a sound reasoning for all 
conclusions made.

The claims file must be properly 
documented regarding any notifications to 
the Veteran as to the scheduled 
examination.

2.  Then, after ensuring any other 
necessary development has been completed; 
adjudicate the Veteran's claim of 
entitlement to a TDIU.  If the decision is 
adverse to the Veteran, issue a 
supplemental statement of the case to the 
Veteran and his representative and allow 
the appropriate time for response.  
Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this 
case. The appellant need take no action until so informed. 
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2009) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


